ORDER
PER CURIAM.
James M. Randell (“Movant”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court clearly erred in denying his post-conviction motion without an evidentiary hearing because his counsel was ineffective. Specifically, Movant argues his appellate counsel was ineffective for failing to appeal the trial court’s denial of Movant’s Batson challenge and his trial counsel was ineffective for failing to move for a change of judge.
We have reviewed the briefs of the parties and the record on appeal and find the motion court did not clearly err in denying Movant post-conviction relief without an evidentiary hearing. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).